                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FREDERICK BANKS, et al.,                    :   CIVIL NO. 1:19-CV-1102
                                            :
             Petitioners                    :   (Chief Judge Conner)
                                            :
      v.                                    :
                                            :
CHINA, et al.,                              :
                                            :
             Respondents                    :

                                       ORDER

      AND NOW, this 2nd day of August, 2019, upon consideration of petitioner’s

motion (Doc. 5) to vacate the court order dismissing his habeas petition for lack of

standing, 1 and the court construing the instant motion as a motion for

reconsideration, and it appearing that petitioner fails to demonstrate reliance on

one of three major grounds needed for a proper motion for reconsideration, North

River Ins. Co. v. Cigna Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995) (stating

three major grounds include “(1) an intervening change in controlling law; (2) the

availability of new evidence [not available previously]; [or], (3) the need to correct

clear error [of law] or prevent manifest injustice.” ), but, instead, simply disagrees




      1
        The court dismissed, for lack of standing, the habeas petition filed on behalf
of thousands of Muslims detained in China “vocational camps”, prisoners detained
in Egypt without medical care, and Augusta, Georgia grade schoolers. (Doc. 3).
with the court’s disposition of this matter, 2 see Waye v. First Citizen’s Nat’l Bank,

846 F. Supp. 310, 314 (M.D. Pa. 1994) (finding that “[a] motion for reconsideration is

not to be used to reargue matters already argued and disposed of.”), aff’d, 31 F.3d

1174 (3d Cir. 1994); see also Database America, Inc. v. Bellsouth Adver. & Publ’g

Corp., 825 F. Supp. 1216, 1220 (D.N.J. 1993) (citations omitted) (holding “[a] party

seeking reconsideration must show more than a disagreement with the Court’s

decision, and ‘recapitulation of the cases and arguments considered by the court

before rendering its original decision fails to carry the moving party’s burden.’”), it

is hereby ORDERED that petitioner’s motion (Doc. 5) is DENIED.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania




      2
          Petitioner urges the court to reconsider its decision dismissing his habeas
petition, and claims that the court order is invalid because it does not contain an
official seal of the Judge or Clerk of Court, the court did not apply the American
Indian canons of construction, and because the United States Marshal Service did
not serve the order. (Doc. 5). Petitioner fails to advance an intervening change in
controlling law, or to present newly found evidence. Nor does he establish that the
court came to its conclusions by way of some gross misunderstanding of the facts or
law of this case.
